DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 11/25/2019. Claims 1-17 are pending and have been examined. Claims 1, 9 and 17 are independent.
The present application claims foreign priority to application no. CN201910492314.0 (filed on 06/06/2019).
Priority
Receipt is acknowledged certified copies of papers required by 27 CFR 1.55.
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 10/26/2021; 03/08/2021; 09/16/2020 and 06/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6, 10 and 12-14 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Claim 2 recite the limitation "the sampled sub-networks" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “sampled sub-networks”.   
Claim 4 recite the limitation "the respective layers" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “respective layers”.  
Claim 6 recite the limitation "the respective layers" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “respective layers”.  
Claim 10 recite the limitation "the sampled sub-networks" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “sampled sub-networks”.  
Claim 12 recite the limitation "the respective layers" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “respective layers”.  
Claim 14 recite the limitation "the respective layers" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “respective layers”.  
Claims 5-6 depend on claim 2 and do not cure the deficiencies of the claim 2 therefore claim 5-6 are rejected for the same rationales. 
Claims 13-14 depend on claim 10 and do not cure the deficiencies of the claim 10 therefore claim 13-14 are rejected for the same rationales. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (“Single Path One-Shot Neural Architecture Search with Uniform Sampling”).
Claim 1 
Guo teaches A method for super network training, comprising (3.1. Revisiting One-Shot NAS & Page 3, 1st column, 4th paragraph “the supernet training”): 
performing sub-network sampling on a super network for multiple rounds to obtain a plurality of sub-networks (Page 5, Algorithm 1 and Page 3, Figure 1 teaches choice 1-3 (plurality of sub-network) obtain from the super network by crossover and mutation (sampling) in multiple round), 
wherein for any layer of the super network, different sub-structures are selected when sampling different sub-networks (Page 3 & Figure 1 teaches different choice block selected and only one choice is invoked); 
and training the plurality of sub-networks obtained by sampling and updating the super network (3.2. Single Path Supernet and Uniform Sampling & Page 4, 1nd column, 1st paragraph “It only contains single path architectures as Fig.1 shows…. with all but one path are dropped in each training round…. The difference is that, the distribution Γ(A) is a fixed priori during our training (Eq. (7)), while it is learnable and updated (Eq. (4)) in previous approaches” and Page 4, 1st column , 6st paragraph “A path is obtained by sampling all the choice blocks” teaches network train by sampling and updating networks).

Claim 2. 
Guo teaches The method according to claim 1, 
Guo further teaches wherein a number of the sampled sub-networks is as the same as a number of sub-structures in each layer of the super network (Page 3, Figure 1 teaches Only one choice (sub-network) is invoked at the same time which is sampling size is one, where one is a number of the sampled networks and a number of sub-structures).

Claim 3. 
Guo teaches The method according to claim 1, 
Guo further teaches wherein performing sub-network sampling on the super network for the multiple rounds comprises (Page 5, Algorithm 1 and Page 3, Figure 1 teaches (sub-network) obtain from the super network by crossover and mutation (sampling) in multiple round): 
in step 1, from a first layer to a last layer of the super network, selecting a sub-structure from a sampling pool of each layer in a manner of layer by layer (Page 3, Figure 1 teaches supernet and selecting choice (sub-structure) from several choices; and 3.3. Supernet Architecture and Choice Blocks & Page 4, 1st column, 6th paragraph “For our single path supernet (Sec. 3.2), each choice block only has one choice invoked at the same time. A path is obtained by sampling all the choice blocks” teaches choice obtained by sampling),
 the selected sub-structure being no longer put back into the sampling pool (Page 3, Figure 1 teaches only one choice invoke same time which is in the selected choice won’t be selected again); 
in step 2, connecting the sub-structures selected from each layer to form a sub-network (Page 3, Figure 1 teaches choice (sub-structures) invoke (selected)); 
and repeating the step 1 and the step 2 to obtain the plurality of sub-networks (Page 5, Algorithm 1 teaches repeats steps to obtain choice (sub-network)).

Claim 4. 
Guo teaches The method according to claim 3, 
Guo further teaches wherein when a number of the sampled sub-networks is as the same as a number of sub-structures in each layer of the super network (Page 3, Figure 1 teaches Only one choice (sub-network) is invoked at the same time which is sampling size is one, where one is a number of the sampled networks and a number of sub-structures),
after performing sub-network sampling on the super network for the multiple rounds to obtain the plurality of sub-networks (3.3. Supernet Architecture and Choice Blocks & Page 4, 1st column, 6th paragraph “For our single path supernet (Sec. 3.2), each choice block only has one choice invoked at the same time. A path is obtained by sampling all the choice blocks” teaches obtaining choice (sub-network) by sampling on the super network; Page 5, Algorithm 1 teaches multiple rounds of selection),
 the method further comprises: putting all sub-structures of all layers of the super network back to the sampling pools of the respective layers (Page 4, 2nd column, 4th paragraph “The algorithm is elaborated in Algorithm 1. For all experiments, population size P = 50, max iterations T = 20 and k = 10. For crossover, two randomly selected candidates are crossed to produce a new one. For mutation, a randomly selected candidate mutates its every choice block with probability 0.1 to produce a new candidate. Crossover and mutation are repeated to generate enough new candidates that meet the given architecture constraints” teaches new candidates are added to choice block).

Claim 5. 
Guo teaches The method according to claim 2, 
Guo further teaches wherein performing sub-network sampling on the super network for the multiple rounds comprises (Page 5, Algorithm 1 and Page 3, Figure 1 teaches (sub-network) obtain from the super network by crossover and mutation (sampling) in multiple round): 
in step 1, from a first layer to a last layer of the super network, selecting a sub-structure from a sampling pool of each layer in a manner of layer by layer, the selected sub-structure being no longer put back into the sampling poo (Page 3, Figure 1 teaches supernet and selecting choice (sub-structure) from serval choice; and 3.3. Supernet Architecture and Choice Blocks & Page 4, 1st column, 6th paragraph “For our single path supernet (Sec. 3.2), each choice block only has one choice invoked at the same time. A path is obtained by sampling all the choice blocks” teaches choice obtained by sampling)l; 
in step 2, connecting the sub-structures selected from each layer to form a sub-network (Page 3, Figure 1 teaches choice (sub-structures) invoke (selected)); 
and repeating the step 1 and the step 2 to obtain the plurality of sub-networks (Page 5, Algorithm 1 teaches repeats steps).

Claim 6.
Guo teaches The method according to claim 5, 
Guo further teaches wherein when the number of the sampled sub-networks is the same as the number of sub-structures in each layer of the super network (Page 3, Figure 1 teaches Only one choice (sub-network) is invoked at the same time which is sampling size is one, where one is a number of the sampled networks and a number of sub-structures), 
after performing sub-network sampling on the super network for the multiple rounds to obtain the plurality of sub-networks (3.3. Supernet Architecture and Choice Blocks & Page 4, 1st column, 6th paragraph “For our single path supernet (Sec. 3.2), each choice block only has one choice invoked at the same time. A path is obtained by sampling all the choice blocks” teaches obtaining choice (sub-network) by sampling on the super network; Page 5, Algorithm 1 teaches multiple rounds of selection), 
the method further comprises: putting all sub-structures of all layers of the super network back to the sampling pools of the respective layers (Page 4, 2nd column, 4th paragraph “The algorithm is elaborated in Algorithm 1. For all experiments, population size P = 50, max iterations T = 20 and k = 10. For crossover, two randomly selected candidates are crossed to produce a new one. For mutation, a randomly selected candidate mutates its every choice block with probability 0.1 to produce a new candidate. Crossover and mutation are repeated to generate enough new can-didates that meet the given architecture constraints” teaches new candidates are added to choice).

Claim 7.
Guo teaches The method according to claim 1, 
Guo further teaches wherein training the plurality of sub-networks obtained by sampling and updating the super network comprises (3.2. Single Path Supernet and Uniform Sampling & Page 4, 1nd column, 1st paragraph “It only contains single path architectures as Fig.1 shows…. with all but one path are dropped in each training round…. The dif-ference is that, the distribution Γ(A) is a fixed priori dur-ing our training (Eq. (7)), while it is learnable and updated (Eq. (4)) in previous approaches” and Page 4, 1st column , 6st paragraph “A path is obtained by sampling all the choice blocks” teaches training choice path and path obtaining by sampling and update.): 
training the plurality of sub-networks for one round (3.2. Single Path Supernet and Uniform Sampling & Page 4, 1nd column, 1st paragraph “It only contains single path architectures as Fig.1 shows…. with all but one path are dropped in each training round” teaches training the choice for one round); 
and updating parameters of the super network according to a result of training the plurality of sub-networks (3.2. Single Path Supernet and Uniform Sampling & Page 4, 1st column, 4st paragraph, “The dif-ference is that, the distribution Γ(A) is a fixed priori dur-ing our training (Eq. (7)), while it is learnable and updated (Eq. (4)) in previous approaches” teaches update equation 4 (parameter) of the super network received result of equation 7 which is result of choice (sub network)).

Claims 9-15.
Claims 9-15 recites computer device, comprising: a processor; and a memory for storing instructions executable by the processor, the program for performing precisely the method of Claims 1-7, respectively. As Guo performs their method on a computer (Guo, 4. Experiment Results & Pg.8, 2nd column, 2nd paragraph “All models are trained with 8 GPUs” which is method performed in computer) in which computer device in inherent, Claims 9-15 are rejected for reasons set forth in the rejections of Claims 1-7, respectively.

Claim 17.
Claim 17 recites A non-transitory computer readable storage medium having stored thereon instructions that, when executed by a processor of a device, the program for performing precisely the method of Claim 1, respectively. As Guo performs their method on a computer (Guo, 4. Experiment Results & Pg.8, 2nd column, 2nd paragraph “All models are trained with 8 GPUs” which is method performed in computer) in which non-transitory computer readable storage medium in inherent, Claim 17 is rejected for reasons set forth in the rejections of Claim 1, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Chen (“DetNAS: Neural Architecture Search on Object Detection”).  
Claim 8. 
Guo teaches The method according to claim 7, 
Guo further teaches wherein training the plurality of sub-networks for one round comprises: training the plurality of sub-networks (3.2. Single Path Supernet and Uniform Sampling & Page 4, 1nd column, 1st paragraph “It only contains single path architectures as Fig.1 shows…. with all but one path are dropped in each training round” teaches training the choice for one round): 

While Guo teaches training of sub-network in their method, Guo does not teach that the training algorithm is back propagation.  
Chen, however, teaches training the plurality of sub-networks through a back propagation (BP) algorithm (3.1. Overall Pipeline & Page 3, 2nd column, 3rd paragraph “The process of training supernet is illustrated in Algorithm 1. There are two key points worth to note here: 1) The training process is path-wise. In each iteration, only one single path is sampled for forward and back propagation” teaches training network through a back propagation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo by using a backpropagation algorithm for training, as does Chen, as the training the sub-network.  The motivation to do so is that the back propagation in the training to overcome the “obstacle” in supernet similar to that of Guo (Chen, 2.2. Neural Architecture Search & pg. 3, 1st column, 3th paragraph).
Claim 16.
Claim 16 recites computer device, comprising: a processor; and a memory for storing instructions executable by the processor, the program for performing precisely the method of Claim 8, respectively. As Guo performs their method on a computer (Guo, 4. Experiment Results & Pg.8, 2nd column, 2nd paragraph “All models are trained with 8 GPUs” which is method performed in computer) in which computer device in inherent, Claim 16 is rejected for reasons set forth in the rejections of Claim 8, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     
/BRIAN M SMITH/Primary Examiner, Art Unit 2122